EXECUTION VERSION AGREEMENT AND PLAN OF MERGER among NEXUS GAS PARTNERS, LLC, NEXUS GAS HOLDINGS, LLC, REGENCY ENERGY PARTNERS LP and REGENCY NX, LLC February 22, 2008 TABLE OF CONTENTS Article I DEFINITIONS AND INTERPRETATIONS 2 1.1 Definitions 2 1.2 Interpretations 2 Article II THE MERGER; CLOSING 2 2.1 The Merger 2 2.2 Effective Time; Closing 2 2.3 Effect of the Merger 3 2.4 Governing Instruments; Directors and Officers of the Surviving Company 3 2.5 Conversion of Securities 3 2.6 Withholding Taxes 4 2.7 Regency Payments 4 2.8 Merger Consideration Adjustments 5 Article III REPRESENTATIONS AND WARRANTIES OF MEMBER 8 3.1 Member’s Representations and Warranties 8 Article IV REPRESENTATIONS AND WARRANTIES REGARDING THE NEXUS COMPANIES 10 4.1 Representations and Warranties Regarding the Nexus Companies 10 Article V REPRESENTATIONS AND WARRANTIES REGARDING REGENCY AND MERGER SUB 23 5.1 Representations and Warranties Regarding Regency and Merger Sub 23 Article VI COVENANTS 24 6.1 Satisfaction of Conditions Precedent; Cooperation 24 6.2 Notices and Consents 25 6.3 Conduct of Business. 25 6.4 Access and Information 28 6.5 Evaluation and Inspection 29 6.6 HSR Act 30 6.7 Employees 31 6.8 Financial and Internal Controls Information 32 6.9 Payoff Letters; Releases 32 6.10 Tax Matters 32 6.11 Support of Sonat Abandonment Application 35 6.12 Notice of Breaches of Representations and Warranties 35 6.13 Auditor Matters 35 6.14 Termination of Agreements 35 6.15 Transfer of Certain Assets of Member 36 Article VII CONDITIONS PRECEDENT; CASUALTY LOSS; CLOSING DELIVERIES 36 7.1 Conditions to Obligation of Regency and Merger Sub 36 7.2 Conditions to Obligation of Member and Nexus 37 7.3 Casualty Loss 38 i 7.4 Deliveries at the Closing 39 7.5 Frustration of Closing Conditions 40 Article VIII POST-CLOSING COVENANTS 40 8.1 Further Assurances; Access to Records and Excluded Records 40 8.2 Permits, Licenses and Approvals 41 8.3 Removal of Logos and Signs 41 8.4 Recording and Regulatory Filings 41 8.5 Post-Closing Consents 42 8.6 Sonat Purchase Agreement 42 8.7 Non-Solicitation 43 Article IX INDEMNIFICATION 44 9.1 Survival 44 9.2 Indemnification Provisions for Benefit of Regency 45 9.3 Indemnification Provisions for Benefit of Member 48 9.4 Certain Limitations 49 9.5 Sonat Cash Payment Offset 51 9.6 Deduction of Insurance or Third Party Proceeds, Etc 51 9.7 Subrogation 52 9.8 Inter-Party Claims 53 9.9 Matters Involving Third Parties 53 9.10 Recourse under Prior Acquisition Agreements 55 9.11 Damages 55 9.12 Tax Treatment of Indemnity Payments 55 9.13 Right to Indemnification 56 9.14 Control of Environmental Matters 56 Article X TERMINATION OF AGREEMENT 57 10.1 Termination of Agreement 57 10.2 Procedure for and Effect of Termination 58 Article XI ESCROW 59 11.1 Escrow Fund 59 11.2 Release from Escrow 59 11.3 Escrow Distribution Date 60 11.4 Subsequent Distribution(s) 60 Article XII MISCELLANEOUS 60 12.1 Press Releases and Public Announcements 60 12.2 No Third Party Beneficiaries 61 12.3 Succession and Assignment 61 12.4 Counterparts 61 12.5 Notices 61 12.6 Governing Law 62 12.7 Entire Agreement; Amendment 63 12.8 Severability 63 12.9 Transaction Expenses 63 ii 12.10 Confidentiality 63 12.11 Disclosure Schedules 64 12.12 Incorporation of Exhibits and Schedules 64 12.13 Non-Waiver 64 12.14 Captions 65 12.15 No Affiliate Liability 65 12.16 Time of the Essence 65 12.17 Specific Performance 65 12.18 Limitations 65 12.19 Waiver of Jury Trial 66 12.20 Certain Understandings 66 12.21 Disclaimer 67 Schedules Schedule A Permitted Contacts Schedule B Consents ScheduleC Sample Balance Sheet Schedule C Prohibited Actions Schedule E Permitted Encumbrances Schedule F Identified Member Assets Exhibits Exhibit A Definitions and Interpretations Exhibit B Certificate of Merger Exhibit C Escrow Agreement Exhibit D Facilities Exhibit E Release Exhibit F System(s) Exhibit G Application Parameters Disclosure Schedules 3.1(b) Member – Authorization of Transaction; Governmental Authorizations 3.1(d) Member – Brokers’ Fees 3.1(f) Member – Consents 4.1(a) Organization 4.1(b) Capitalization 4.1(c) Authorization of Transaction; Governmental Authorizations 4.1(d) Noncontravention 4.1(e) Brokers’ Fees 4.1(f) Consents iii 4.1(g) Compliance with Laws; Permits 4.1(h) Properties 4.1(k) Taxes 4.1(l) Material Contracts 4.1(m) Financial Statements; Undisclosed Liabilities 4.1(n) Pipeline Matters 4.1(o) Affiliate Transactions 4.1(r) List of Employee Benefit Plans and Certain Contracts 4.1(s) Environmental Matters 4.1(t) List of Insurance Policies 4.1(v) List of Guarantees 4.1(w) Labor Matters 4.1(y) Sonat Matters 6.3(a) Conduct of Business – Exceptions 6.3(b) Conduct of Business – Exceptions (Negative Covenants) iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of February 22, 2008, is made and entered into by and among Nexus Gas Partners, LLC, a Delaware limited liability company (“Member”), Nexus Gas Holdings, LLC, a Delaware limited liability company (“Nexus”), Regency Energy Partners LP, a Delaware limited partnership (“Regency”), and Regency NX, LLC, a Delaware limited liability company (“Merger Sub”).Member, Nexus, Regency and Merger Sub are sometimes referred to collectively herein as the “Parties” and individually as a “Party.” RECITALS A.The board of directors of Regency GP, LLC, on behalf of RegencyGP, LLC, in its capacity as the general partner of Regency GP LP, the general partner of Regency, has approved this Agreement and the transactions contemplated hereby whereby Merger Sub will merge with and into Nexus (the “Merger”) upon the terms and subject to the conditions set forth in this Agreement. B.Regency Gas Services LLC, a wholly-owned subsidiary of Regency and the sole member of Merger Sub, and Member, as the sole member of Nexus, have approved this Agreement and the Merger. C.As a result of the Merger, and in accordance with the Delaware Limited Liability Company Act (the “DLLCA”), the issued and outstanding membership interests in Nexus shall be converted into the right to receive the Merger Consideration as set forth herein. D.Each of Fritz Brinkman and Mike Davis has executed and delivered to Regency a Non-Competition Agreement (collectively, the “Non-Competition Agreements”) simultaneously with the execution of this Agreement. E.Each of Fritz Brinkman, Paul Coscia and Mike Davis and Member has executed and delivered to Regency, and each of Regency and Merger Sub has executed and delivered to Member, a Release simultaneously with the execution of this Agreement. F.Each of Fritz Brinkman, Paul Coscia and Mike Davis has executed and delivered to Regency a resignation effective as of Closing from each and every position of employment and as an officer and each other capacity in which such individual serves each Nexus Company (collectively, the “Resignations”) simultaneously with the execution of this Agreement. G.Each of Fritz Brinkman, Paul Coscia and Mike Davis has executed and delivered to Nexus Gas Gathering, LP and Member an Employment Separation and General Release Agreement (collectively, the “Separation Agreements”) simultaneously with the execution of this Agreement. H.The Parties acknowledge that Regency and Merger Sub have determined the value of the Nexus Companies and the amount of the Merger Consideration based, in part, on the Audited Financial Statements and the representations and warranties of Member and the Nexus Companies contained in Section 4.1(m)(i), (ii), and (iii) of this Agreement. 1 ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1Definitions.Capitalized terms in this Agreement that are not defined in the text of the body of this Agreement shall have the meanings given such terms as set forth in Exhibit A attached to this Agreement, which Exhibit A is incorporated herein by reference with the same force and effect as is set forth herein in full. 1.2Interpretations.Unless expressly provided to the contrary in this Agreement, this Agreement shall be interpreted in accordance with the provisions set forth in Section 1.2 of Exhibit A. ARTICLE II THE MERGER; CLOSING 2.1The Merger.Upon the terms and subject to the conditions set forth in Article VII, and in accordance with applicable Laws, at the Effective Time, Merger Sub shall be merged with and into Nexus.The Merger shall have the effects specified herein and in the DLLCA.As a result of the Merger, the separate existence of Merger Sub shall cease and Nexusshall continue as the surviving entity of the Merger (the “Surviving Company”), and as an indirect wholly owned subsidiary of Regency. 2.2Effective Time; Closing.The closing of the Merger (the “Closing”) shall take place at the offices of Vinson & Elkins LLP in Dallas, Texas, at 9:00 a.m., Dallas, Texas time, or such other place and time as Member and Regency shall agree: (a)on the second Business Day after the conditions set forth in Article VII have been satisfied or waived (other than those conditions that are to be satisfied at Closing, but subject to their satisfaction or waiver) (such second Business Day, the “Alternative Satisfaction Date”) if the Alternative Satisfaction Date shall have occurred on or before April 14, 2008; provided that if HSR Approval is obtained on any date on or between March 26, 2008, and April 14, 2008, and all other conditions set forth in Article VII have been satisfied or waived (other than those conditions that are to be satisfied at Closing, but subject to their satisfaction or waiver), then, at the election of Regency, the Closing shall occur on any date from and after the date HSR Approval is obtained prior to the Alternative Satisfaction Date; or (b)if the Alternative Satisfaction Date shall not have occurred on or before April 14, 2008, then, upon the written election of Member requesting an extension of the Termination Date pursuant to Section 10.1(b), (i) if the Alternative Satisfaction Date occurs on or after April 15, 2008, and on or before April 28, 2008, the Closing shall occur on the Alternative Satisfaction Date, (ii) if the Alternative Satisfaction Date occurs on or after April 29, 2008, and on or before May 1, 2008, the Closing shall occur on May1,2008, or (iii) if the Alternative Satisfaction Date occurs after May 1, 2008, the Closing shall occur on the Alternative Satisfaction Date, subject to Section 10.1(b). The date of the Closing is herein called the “Closing Date.”Immediately following the Closing, and on the Closing Date, the Parties shall cause the Merger to be consummated by duly filing a certificate of merger (the “Certificate of Merger”) with the Secretary of State of the State of 2 Delaware in the form attached hereto as Exhibit B (the date and time of such filing being the “Effective Time”). 2.3Effect of the Merger.At the Effective Time, the effect of the Merger shall be as provided in the applicable Laws of the State of Delaware.Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the real estate, property, rights, privileges, powers, franchises and other assets of Nexus and Merger Sub shall vest in the Surviving Company, and all debts, liabilities, obligations and duties of Nexus and Merger Sub shall become the debts, liabilities, obligations and duties of the Surviving Company. 2.4Governing Instruments; Directors and Officers of the Surviving Company. (a)The certificate of formation of the Surviving Company shall be amended as set forth in the Certificate of Merger, and as so amended, shall be the certificate of formation of the Surviving Company until duly amended in accordance with its terms and applicable Laws. (b)The limited liability company agreement of Merger Sub, as in effect immediately prior to the Effective Time, shall be the limited liability company agreement of the Surviving Company until duly amended in accordance with its terms and applicable Laws. (c)The directors and officers of Merger Sub at the Effective Time shall be the initial directors and officers, respectively, of the Surviving Company from the Effective Time until their respective successors have been duly elected or appointed in accordance with the certificate of formation and limited liability company agreement of the Surviving Company and applicable Laws. 2.5Conversion of Securities. (a)At the Effective Time, by virtue of the Merger and without any action on the part of any holder thereof, each limited liability company interest of Merger Sub that is issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding and continue as a limited liability company interest of the Surviving Company. (b)At the Effective Time, by virtue of the Merger and without any action on the part of Merger Sub or Nexus, all of the issued and outstanding Membership Interests held by a Person immediately prior to the Effective Time shall be canceled and shall be converted automatically into the right to receive, subject to the other terms and conditions of this Agreement, (i) a Pro Rata Portion of the Closing Payment Amount, (ii) a Pro Rata Portion of the amount, if any, of the Merger Consideration Surplus in accordance with Section 2.8(d)(ii), (iii) a Pro Rata Portion of the Sonat Cash Payment, if applicable, and (iv) a Pro Rata Portion of all amounts, if any, distributable to Member from the Escrow Fund pursuant to Article XI and the Escrow Agreement (collectively, the “Merger Consideration”).From and after the Effective Time, the holders of Membership Interests outstanding immediately prior to the Effective Time shall cease to have any rights with respect to such Membership Interests except for the right to receive the Merger Consideration in respect of such Membership Interests and except as otherwise provided herein or by applicable Laws.At the Effective Time, the transfer books of Nexus shall be closed and, thereafter, there shall be no further registration of transfers of membership interests of Nexus on the records of Member. 3 2.6Withholding Taxes.Notwithstanding anything in this Agreement to the contrary, Regency, Merger Sub and the Surviving Company shall be entitled to deduct and withhold from the consideration otherwise payable to any former holder of Membership Interests pursuant to this Agreement any amount required to be deducted and withheld with respect to the making of such payment under applicable Tax laws.To the extent that amounts are so withheld by Regency, Merger Sub or the Surviving Company, as the case may be, and are paid over to the appropriate Governmental Authority in accordance with applicable Laws, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of the Membership Interests in respect of which such deduction and withholding was made. 2.7Regency Payments. (a)At the Closing: (i)Regency shall pay to Member, by wire transfer of immediately available funds to the account designated in writing by Member to Regency at least two Business Days prior to Closing, an amount in cash equal to the Closing Payment Amount; (ii)Regency shall pay to the Escrow Agent, by wire transfer of immediately available funds, an amount in cash equal to the Escrow Amount; (iii)Regency shall pay to each holder of any Third-Party Debt, by wire transfer of immediately available funds to the account(s) designated by such Persons in the applicable Debt Payoff Letters, the amounts specified in the Debt Payoff Letters; and (iv)to the extent unpaid, Regency shall pay to the payees of any Expenses by wire transfer of immediately available funds to the account(s) designated by such Persons in the applicable Payoff Letters, the amounts specified in the Payoff Letters less, to the extent applicable, any Medicaid, Social Security, income tax, unemployment tax and other amounts required to be withheld. (b)Subject to Section 9.5 and the terms of this Section 2.7(b), if Regency, the Surviving Company (or any other Affiliate of Regency or any assignee of the Surviving Company’s rights under the Sonat Purchase Agreement) consummates the Sonat Acquisition on or prior to the second anniversary of the Closing Date, then Regency shall pay to Member, within five (5) Business Days following the date of consummation, the amount of Twenty-Five Million dollars ($25,000,000) in cash (the “Sonat Cash Payment”).Notwithstanding the foregoing, if (x) the Surviving Company consummates the Sonat Acquisition on the basis of the receipt by Sonat of an order or orders from FERC that, collectively, do not constitute a Final FERC Approval Order and (y) such order or orders from FERC differ from the Selected Application Parameter and those differences together constitute a material deviation from the Application Parameters as described on Exhibit G that is adverse to the Surviving Company and the other Nexus Companies (taken as a whole), then neither Regency nor the Surviving Company (nor any other Regency Affiliate) shall be required to pay Member the Sonat Cash Payment.From and after the Closing, Regency and the Surviving Company shall use all commercially reasonable efforts (i) to comply with the terms of, and to perform the Surviving Company’s obligations under, the Sonat Purchase Agreement and the Sonat CIOM Agreement 4 and (ii) to satisfy on a timely basis all conditions to the obligations of the Surviving Company contained in the Sonat Purchase Agreement that are within its control; provided, however, that the Surviving Company shall not be required by the provisions of this Agreement to consummate the transactions contemplated by the Sonat Purchase Agreement unless the parties to the Sonat Purchase Agreement have received a Final FERC Approval Order.The foregoing provisions of this subsection (b) shall not require Regency or the Surviving Company (x) to waive or forego any rights or benefits available to either of them under any law, regulation or the Sonat Purchase Agreement, including the right to seek clarification or rehearing consistent with the Selected Application Parameter of any FERC order or orders bearing on the Sonat Acquisition, (y) to reject or to seek modification of any proposed settlement of the Sonat Acquisition consistent with the Selected Application Parameter, or (z) to expend funds (other than reasonable expenses in prosecuting the Sonat Abandonment Application) or to sustain financial detriment in order to obtain the consent, concurrence or agreement of any producer or shipper on the Sonat Facilities to the Sonat Abandonment Application consistent with the Selected Application Parameter.Notwithstanding anything herein to the contrary, Regency shall and, from and after the Closing, shall cause the Surviving Company and the other Nexus Companies to, act in good faith (including without limitation without the primary intent to hinder Member’s ability to receive the Sonat Cash Payment) with respect to consummating the Sonat Acquisition pursuant to the Sonat Purchase Agreement, the transactions contemplated thereby and the other provisions hereof relating to the ability of Member to receive the Sonat Cash Payment. (c)Regency shall be entitled to deliver to Member all amounts to which any Person who holds any Membership Interests immediately prior to the Effective Time shall be entitled under this Agreement, and, to the extent any such Person shall be entitled to any amounts so delivered to Member in accordance herewith, Member shall hold such amounts in trust for such Person and shall be responsible for delivering such amounts to such Person, and Regency shall have no further obligation to any such Person for any such amounts. 2.8Merger Consideration Adjustments. (a)Preparation of Estimated Closing Statement.Nexus shall prepare in good faith and deliver to Regency, at least four (4) Business Days prior to the Closing Date and at the sole expense of Nexus, a statement (the “Estimated Closing Statement”), setting forth (i) Expenses, the Debt Payoff Amount and a reasonably detailed determination of Nexus’ estimate of Net Working Capital, (ii) based on such Estimated Net Working Capital, the Estimated Working Capital Adjustment Amount, if any, and (iii) Nexus’ calculation of the Closing Payment Amount.The Expenses and the Debt Payoff Amount to be set forth on the Estimated Closing Statement shall be based on amounts set forth in the Payoff Letters, or, to the extent a Payoff Letter has not been provided for any Expense or Third Party Debt, Nexus’ good faith estimate of such amount, and in each case, shall be subject to final determination in the preparation of the Final Closing Statement.If Regency has any questions or disagreements regarding the Estimated Closing Statement, Regency shall contact Member at least two (2) Business Days prior to the Closing Date, and in such case Member and Regency shall in good faith attempt to resolve any disagreements.If Regency and Member agree on changes to Nexus’ proposed Estimated Closing Statement (including the Expenses, the Debt Payoff Amount, the calculation of the Estimated Net Working Capital, Estimated Working Capital Adjustment 5 Amount or Closing Payment Amount set forth therein) based on such discussions, then the Closing Payment Amount to be paid at Closing shall be determined giving effect to such changes (and the Estimated Closing Statement, as so adjusted, shall be deemed to be the Estimated Closing Statement for all purposes herein).If Regency and Member do not agree on changes to such amounts, then the Closing Payment Amount to be paid at Closing shall be determined based on the amounts set forth in the Estimated Closing Statement initially delivered by Nexus.In either such case, appropriate adjustments to the Merger Consideration shall be made after the Closing pursuant to Sections 2.8(a), 2.8(b), and 2.8(c). (b)Preparation of Closing Statement.As soon as reasonably practicable after the Closing Date (and, in any event, within 90 days after the Closing Date), Regency shall prepare and deliver to Member, at the sole expense of Regency, a closing statement as of 11:59 p.m. on the Measurement Date (the “Proposed Closing Statement”), setting forth (i) Expenses, the Debt Payoff Amount and a reasonably detailed proposed final calculation of Net Working Capital and the Working Capital Adjustment Amount, if any, and (iii) based on such amounts, the Merger Consideration Surplus or Merger Consideration Deficit.From the Closing and until the determination of the Final Closing Statement, Regency shall provide Member and its accountants and other Representatives access, during normal business hours and upon reasonable prior notice, to the Records (including the work papers and other accounting documents of the Nexus Companies related to periods on or prior to the Closing Date) and personnel of the Nexus Companies in order to review (or, if applicable, prepare as provided in the last sentence of this Section 2.8(b)) the Proposed Closing Statement and assist Member in its review of the Final Closing Statement.If Regency does not deliver the Proposed Closing Statement when required, Member may, but shall not be required to, prepare and deliver the Proposed Closing Statement to Regency within 180 days after Closing, and, in such case, Regency shall have Members’ objection rights under Section 2.8(c) and, if neither Member nor Regency prepares and delivers a Proposed Closing Statement as provided herein, then the Estimated Closing Statement shall be deemed also to be the Final Closing Statement. (c)Examination of Proposed Closing Statement.Member shall review the Proposed Closing Statement to confirm the accuracy of the Proposed Closing Statement and Regency’s calculations.If Member fails to give Regency written notice of any disputed amounts within 45 days after Member receives the Proposed Closing Statement (the “Review Period”), then the Proposed Closing Statement shall become the Final Closing Statement for purposes hereof.If Member gives Regency written notice of any disputed items within the Review Period, Regency and Member shall attempt in good faith to agree on any adjustments that should be made to the Proposed Closing Statement.If Regency and Member fail to resolve any disputed amounts within 30 days after Member gives Regency notice of any disputed amounts in the Proposed Closing Statement, Regency and Member will engage the Audit Firm to resolve any such disputed matters in accordance with the terms of this Agreement, and, in connection with such engagement Regency, the Surviving Company and Member shall execute any engagement, indemnity and other agreements as the Audit Firm may require as a condition to such engagement.The Audit Firm’s engagement shall be limited to the resolution of disputed amounts set forth in the Proposed Closing Statement that have been identified by Member, which resolution shall be in accordance with this Agreement including the Sample Balance Sheet, and no other matter relating to the Proposed Closing Statement shall be subject to determination by the Audit Firm except to the extent affected by resolution of the disputed amounts.In resolving 6 any disputed item, the Audit Firm shall not assign a value to any item greater than the greatest value for such item claimed by either Party or less than the smallest value for such item claimed by either Party.The Parties agree that the adjustments contemplated by this Section 2.8 are intended to show the change between the Estimated Net Working Capital and the actual Net Working Capital and actual Expenses and Debt Payoff Amount as compared to Expenses and Debt Payoff Amount set forth on the Estimated Closing Statement and that such change can only be measured if each calculation is done in a manner consistent with this Agreement.The Parties shall cooperate diligently with any reasonable request of the Audit Firm in an effort to resolve any disputed matter as soon as reasonably possible after the Audit Firm is engaged.If possible, the decision of the Audit Firm shall be made within 30 days after being engaged.The decision of the Audit Firm shall be set forth in a written statement delivered to Member and Regency and shall be final and binding on the Parties, absent fraud or manifest error.Judgment may be entered on the decision of the Audit Firm in any court of competent jurisdiction.The Proposed Closing Statement, in the form agreed to by the Parties as final, in the form deemed in accordance with the second sentence of this Section 2.8(c) as final or as revised, if necessary, to reflect the final determination by the Audit Firm, as applicable, is referred to herein as the “Final Closing Statement”). (d)Adjustments. (i)If the Final Adjustment Amount is less than the Estimated Adjustment Amount (the amount of such shortfall, if any, being hereinafter referred to as the “Merger Consideration Deficit”), Member and Regency shall execute and deliver to the Escrow Agent Joint Instructions instructing the Escrow Agent to disburse to Regency from the Escrow Fund an amount in cash equal to the Merger Consideration Deficit within five Business Days after the final determination of the Final Closing Statement.By way of example, if the Estimated Adjustment Amount is negative five and the Final Adjustment Amount is negative nine, the Final Adjustment Amount shall be less than the Estimated Adjustment Amount by, and the Merger Consideration Deficit shall be, four. (ii)If the Final Adjustment Amount is greater than the Estimated Working Amount (the amount of such excess being hereinafter referred to as the “Merger Consideration Surplus”), Regency shall deliver to Member an amount in cash equal to the Merger Consideration Surplus within five Business Days after the final determination of the Final Closing Statement.By way of example if the Estimated Adjustment Amount is negative five and the Final Adjustment Amount is negative one, the Final Adjustment Amount shall be greater than the Estimated Adjustment Amount by, and the Merger Consideration Surplus shall be, four. (e)No Duplicative Effect.The provisions of this Section 2.8 and of any other Transaction Document shall apply in such a manner so as not to give the components and calculations duplicative effect to any item of adjustment and, the Parties covenant and agree that no amount shall be (or is intended to be) included, in whole or in part (either as an increase or reduction) more than once in the calculation of (including any component of) Net Working Capital or any other calculated amount pursuant to this Agreement if the effect of such additional inclusion (either as an increase or reduction) would be to cause such amount to be overstated or understated for purposes of such calculation.The Parties acknowledge and agree that, if there is 7 a conflict between a determination, calculation or methodology set forth in the Sample Balance Sheet or the definitions contained in this Agreement, as applicable, on the one hand, and those provided by GAAP, on the other hand, (i) the determination, calculation or methodology set forth in the Sample Balance Sheet or the definitions contained in this Agreement, as applicable, shall control to the extent that the matter is included in the Sample Balance Sheet or the definitions contained in this Agreement, as applicable, as a line item or specific adjustment and (ii) the determination, calculation or methodology prescribed by GAAP shall control to the extent the matter is not so addressed in the Sample Balance Sheet or the definitions contained in this Agreement, as applicable, or requires reclassification as an asset or liability to be included in a line item or specific adjustment. (f)Fees and Expenses of the Audit Firm.If the Parties submit any disputed amounts to the Audit Firm for resolution as provided in Section 2.8(c) above, the fees and expenses of the Audit Firm (the “Audit Fees”) will be paid by and apportioned between Regency and Member based on the aggregate dollar amount of the amount in dispute and inversely related to the relative recovery as determined by the Audit Firm of Member and Regency, respectively.For example, if the aggregate dollar amount of the amount in dispute is $1,000,000 and the relative recovery of Member and Regency as determined by the Audit Firm is $900,000 and $100,000, respectively, then Regency will be apportioned 90% of the Audit Fees and Member will be apportioned 10% of the Audit Fees.Member and Regency shall promptly, and in any event within five (5) Business Days after the final determination of the Final Closing Statement, pay to the Audit Firm the amount of Audit Fees payable by Member and Regency pursuant to this Section 2.8(f). ARTICLE III REPRESENTATIONS AND WARRANTIES OF MEMBER 3.1Member’s Representations and Warranties.Member represents and warrants to Regency and Merger Sub as follows: (a)Organization of Member.Member is a limited liability company, which is duly organized, validly existing and in good standing under the laws of the State of Delaware.Member has full legal power and right to both carry on its business as such is now being conducted, to own the Membership Interests held by it and, subject to making or obtaining the notices, filings, authorizations, consents or approvals set forth in Section 3.1(b) of the Disclosure Schedule and obtaining the consents set forth in Section3.1(f) of the Disclosure Schedule, to perform its obligations under this Agreement. (b)Authorization of Transaction; Governmental Authorizations.Member has full power and authority to execute and deliver this Agreement and the other Transaction Documents to which it is or shall be a party and, subject to making or obtaining the notices, filings, authorizations, consents or approvals set forth in Section 3.1(b) of the Disclosure Schedule and obtaining the consents set forth in Section3.1(f) of the Disclosure Schedule, to perform its obligations hereunder and thereunder, and the execution, delivery and performance by Member of this Agreement and the other Transaction Documents to which it is or shall be a party have been duly and validly authorized and approved by all necessary limited liability company action of Member.This Agreement and the other Transaction Documents to which it is 8 or shall be a party constitute (or upon execution will constitute) the valid and legally binding obligation of Member enforceable in accordance with their respective terms and conditions, subject, however, to the effects of bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting creditors’ rights generally, and to general principles of equity (regardless of whether such enforceability is considered in a Proceeding in equity or at law).Except for filings under the HSR Act and as set forth in Section 3.1(b) of the Disclosure Schedule, Member is not required to give any notice to, make any filing with, or obtain any authorization, consent, or approval of any Governmental Authority in order to execute this Agreement or the other Transaction Documents to which it is or shall be a party, consummate the transactions contemplated by, or otherwise perform its obligations under, this Agreement or the other Transaction Documents to which it is or shall be a party. (c)Noncontravention.Neither the execution and delivery nor performance by Member of this Agreement or the other Transaction Documents to which Member is or shall be a party, nor the consummation by Member of the transactions contemplated hereby or thereby, will (i) subject to obtaining HSR Approval and making or obtaining the notices, filings, authorizations, consents or approvals set forth in Section 3.1(b) of the Disclosure Schedule, violate any Law to which Member is subject, (ii) violate any provision of Member’s Organizational Documents, (iii) result in the creation or imposition of any Lien on any of the Assets, or (iv) subject to obtaining the consents set forth in Section 3.1(f) of the Disclosure Schedule, conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, terminate, modify, or cancel, or require any notice under any Contract, lease, license, instrument, or other arrangement to which Member is a party or by which it is bound, except in the case of this clause (iv), for such violations, defaults, breaches or other occurrences that, individually or in the aggregate, do not constitute a Material Adverse Effect. (d)Brokers’ Fees.Except as set forth in Section 3.1(d) of the Disclosure Schedule, Member does not have any liability or obligation to pay any fees or commissions to any broker, finder, or agent with respect to the transactions contemplated by this Agreement. (e)Title to Interests.Member has good and valid record and beneficial title to all outstanding Membership Interests, free and clear of any and all Liens (other than any Liens that may arise under this Agreement, be imposed by applicable state or federal securities Laws or be created by Regency), and such Membership Interests constitute all of the outstanding Equity Interests of Nexus.Neither Member nor Nexus is a party to (a) any option, warrant, purchase right or other Contract (other than this Agreement) that could require Member, or after the Closing, Regency or any of its Affiliates, to sell, transfer or otherwise dispose of any Equity Interest of the Surviving Company, (b) any voting trust, proxy or other Contract with respect to the voting of any Equity Interest of Nexus. (f)Consents.Except as set forth in Section3.1(f) of the Disclosure Schedule, no consent, authorization or approval of any third party is required, under any Contract to which Member is a party or otherwise, for the execution and delivery by Member of this Agreement or any other Transaction Document to which Member is or shall be a party, the consummation of the Merger or the performance by any Member of its obligations hereunder or thereunder. 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE NEXUS COMPANIES 4.1Representations and Warranties Regarding the Nexus Companies.Nexus and Member, jointly and severally, represent and warrant to Regency and Merger Sub as follows: (a)Organization of Nexus.Nexus is a limited liability company, which is duly organized, validly existing and in good standing under the laws of the State of Delaware.Nexus has full legal power and right to carry on its business as such is now being conducted.Nexus is duly qualified to do business in all the jurisdictions set forth opposite its name on Section 4.1(a) of the Disclosure Schedule, and such jurisdictions constitute all jurisdictions in which the business Nexus is conducting, or the operation, ownership or leasing of its properties, makes such qualification necessary, except jurisdictions in which the failure to be so qualified does not constitute a Material Adverse Effect. (b)Capitalization. (i)The Membership Interests held by Member constitute all of the outstanding Equity Interests of Nexus.All of the outstanding Membership Interests have been duly authorized and validly issued, are, except as provided in Section 18-607(b) of the DLLCA, fully paid and non-assessable and were not issued in violation of any preemptive rights or other preferential rights of subscription or purchase of any Person.Nexus is not obligated, under any Contract or otherwise, to issue any Equity Interests or Equity Interest Equivalents. (ii)Member has heretofore provided to Regency true and complete copies of the Organizational Documents of each Nexus Company.Section 4.1(b) of the Disclosure Schedule sets forth a true and complete list of the Nexus Companies together with, for each such entity, (A) a specification of the nature of its legal organization and (B) the jurisdiction of its organization. (iii)Except as set forth in Section 4.1(b) of the Disclosure Schedule, Nexus, directly or indirectly through another Nexus Company, owns, of record and beneficially, all of the outstanding Equity Interests of each other Nexus Company free and clear of all Liens (other than any Liens that may arise under this Agreement, be imposed by applicable state or federal securities Laws or be created by Regency).The Nexus Companies are the only corporations, limited partnerships, limited liability companies and other Persons in which Nexus owns, directly or indirectly, an Equity Interest.Section 4.1(b) of the Disclosure Schedule sets forth all of the authorized, issued and outstanding Equity Interests of each Nexus Company and the record and beneficial owners thereof.None of the Nexus Companies has any outstanding Equity Interests Equivalents or is obligated, under any Contract or otherwise, to issue any Equity Interests or Equity Interest Equivalents. (iv)Each Nexus Company is duly organized, validly existing and in good standing under the Laws of its respective jurisdiction of organization, is duly qualified to do business as a foreign limited liability company or limited partnership in good standing to conduct business in each jurisdiction set forth opposite such Nexus Company’s name in Section4.1(b) of the Disclosure Schedule, which are all the jurisdictions in which the business it 10 is conducting, or the operation, ownership or leasing of its properties, makes such qualification necessary, except jurisdictions in which the failure to be so qualified would not constitute a Material Adverse Effect.Each Nexus Company has the requisite power and authority (as a limited partnership or limited liability company) to carry on its respective business as it is now being conducted and to own, operate and lease the assets it now owns, operates or holds under lease. (v)All the outstanding partnership interests, membership interests and other Equity Interests of each Nexus Company (other than Nexus) (A) have been duly authorized and validly issued and, except as provided in Section 18-607(b) of the DLLCA or Section 607(b) of the Texas Revised Limited Partnership Act, are fully paid and non assessable and (B) were not issued in violation of any preemptive rights or other preferential rights of subscription or purchase of any Person. (c)Authorization of Transaction; Governmental Authorizations.Each Nexus Company has full power and authority to execute and deliver this Agreement and the other Transaction Documents to which it is or shall be a party and to perform such Nexus Company’s obligations hereunder and thereunder, and the execution, delivery and performance by such Nexus Company of this Agreement and the other Transaction Documents to which it is or shall be a party have been duly and validly authorized and approved by all necessary limited partnership or limited liability company action of such Nexus Company.This Agreement and the other Transaction Documents to which it is or shall be a party constitute (or upon execution will constitute) the valid and legally binding obligation of each Nexus Company enforceable in accordance with their respective terms and conditions, subject, however, to the effects of bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting creditors’ rights generally, and to general principles of equity (regardless of whether such enforceability is considered in a Proceeding in equity or at law).Except for filings under the HSR Act and as set forth in Section4.1(c) of the Disclosure Schedule or Section 4.1(f) of the Disclosure Schedule, no Nexus Company is required to give any notice to, to make any filing with, to or obtain any authorization, consent, or approval of any Governmental Authority in order to execute this Agreement or the other Transaction Documents to which it is or shall be a party, to consummate the transactions contemplated by, or to otherwise perform such Nexus Company’s obligations under, this Agreement or the other Transaction Documents to which it is or shall be a party. (d)Noncontravention.Neither the execution and delivery nor performance by any Nexus Company of this Agreement or the other Transaction Documents to which any Nexus Company is or shall be a party, nor the consummation by any Nexus Company of the transactions contemplated hereby or thereby, will (i) subject to obtaining HSR Approval and making or obtaining the notices, filings, authorizations, consents or approvals set forth in Section4.1(c) of the Disclosure Schedule or Section 4.1(f) of the Disclosure Schedule, violate any Law to which any Nexus Company is subject, (ii) violate any provision of any Nexus Company’s Organizational Documents, (iii) result in the creation or imposition of any Lien on any of the assets of the Nexus Companies (other than Liens created by Regency or its Affiliates) or (iv) except as set forth in Section 4.1(d) of the Disclosure Schedule and subject to obtaining the consents set forth in Section 4.1(f) of the Disclosure Schedule, conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, terminate, modify, or cancel, or require any notice under any Contract, lease, license, 11 instrument, or other arrangement to which any Nexus Company is a party or by which it is bound, except, in the case of this clause (iv), the occurrence of which or the failure of which to obtain would not constitute a Material Adverse
